DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on January 26, 2022 have been received and entered. Claims 40-58 are pending in the instant application. 

Election/Restrictions
	Applicant's election with traverse of claims 51-58 (group II) in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that both the group could be examined together without imposing an undue burden.  Applicant further argues that examination of all the claims in an application can be made without serious burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions. This is not found persuasive instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. In the instant case, the special technical feature linking the invention of group I-II does not contribute over prior art as indicated in previous office action mailed on December 9, 2021. Further, it should be noted that applicants had the opportunity of electing product claims that may have become subject to rejoinder upon their allowability, but have elected the method claims instead. Therefore, the requirement for restriction is deemed proper, maintained and herby made FINAL. 
Claims 40-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2022.
Priority
This application is a 371 of PCT/US2018/017398 filed on 02/08/2018, which claims priority from US provisional application 62/456,510 filed on 02/08/2017

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 51-58 are under consideration. 

Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method for determining the effectiveness of a test compound or combination of test compounds for treating a parasitic worm infection, comprising:
 infecting an immunodeficient NOD scid IL2 receptor gamma chain knockout mouse (NSG) (NOD-SCID-IL2Ry -/-) or an NRG (NOD-Rag 1nullIL2rgnull) mouse with a specific number of a filarial parasitic worm larvae of L3 stage, wherein the immunodeficient mouse is characterized by absence of mature T and B cells and lack of functional NK cells; and absence of production of detectable serum immunoglobulin, wherein parasitic worm larvae is selected from group consisting of Dirofilaria immitis, Strongyloides stercoralis, Loa loa and Haemonchus contortu and 
treating the infected rodent with the test compound or combination of test compounds; 
determining the number of parasitic worm larvae, parasitic worms, and/or adult parasitic worms present in treated, infected mouse tissue samples isolated from the immunodeficient NSG or NRG mouse; and 
comparing the number of parasitic worm 3Application No. 16/484,768 Filed: August 8, 2019 Preliminary Amendment larvae, parasitic worms, and/or adult parasitic worms present in untreated, infected control mouse tissue samples isolated from untreated NSG or NRG mouse, 
does not reasonably provide enablement for (i) using any other immunocompromised rodent that has been genetically engineered to disrupt or delete genes required for wild type immune function as a model for compound screening  for treating or preventing a genus of non-filarial parasitic worm infection, immunocompromised rodent tissue samples collected from any other immunocompromised mouse or infecting any other parasitic worm larvae of any life cycle stage for compound screening purposes.  The specification does not enable any person skilled in the art to which it pertains, using with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.

Applicant example describe that "NSG" immunodeficient mice support complete infection and development of certain parasitic worms, including canine HW. These mice support complete infection and development of filarial parasitic worms, such as those in Table 1, as well as other parasitic nematodes, such as Haemonchus contortus. Additionally, it is disclosed that NRG, a similarly immunodeficient mouse, is susceptible to HW, whereas other immunodeficient mice are resistant (see table 1 and para. 5).  Table 2 teaches that D. immitis larvae do not survive in C57/BL6 mice. It is further disclosed that immunodeficient NSG mice were susceptible to D. immitis infection and complete development. Following subcutaneous (SQ) infection with 100 infective L3 stage larva, D. immitis can be recovered from NSG mouse tissues (Table 3), indicating migration through the murine host similar to that which occurs in canine infections. The specification further determines whether HW could be eliminated from the NSG mouse model by pharmaceutical compounds, Applicants tested known filaricidal compounds, emodepside (EMO) and ivermectin (IVM). NSG mice were dosed orally with 1 mg/kg EMO or 3 mg/kg IVM, at Days 1, 15, and 30 post-infection. As indicated in FIG. 2, both compounds significantly reduced HW parasite load. The specification further teaches that NSG mouse is also a suitable host for the microfilarial stage of D. immitis. The specification teaches NSG mice infected by subcutaneous injection with 5000 S. stercoralis L3 larvae, either with or without MPA. Mice treated with 2.5 mg/kg EMO or 3 mg/kg IVM on days 1, 15, and 30 post-injection. Adult worms, L1 larvae, or L3 larvae were counted in the mice at 6 weeks post-injection. Tables 31 and 32, EMO and IVM clearly controlled the intestinal infection, eliminating adult worms and L1 larvae, respectively, in models of both normal, chronic infection (control) and hyperinfection (MPA). Table 33, EVO and IVM reduced the circulating L3 in models of both normal, chronic 
 The state of the art recognizes that mice and rats are not susceptible to S. stercoralis infection. It is known that since larvae penetrate the skin and migrate to the lungs, moving towards skeletal muscle, not being able to promote a patent infection or not even reaching the intestines, therefore making it impossible to maintain the parasite and quite challenging to be used in the laboratory routine. It is interesting to note that, in nude mice (T-cell deficient), S. stercoralis does not reach maturity in the small intestine (see page 3, col. 1, para. 4, Mendes et al Journal of Parasitology Research Volume 2017. 2017, 1-13). Patton et al (PLOS Neglected Tropical Diseases, 2018, 1-21) teach that “the susceptibility of mice to infection with the L3 of O. volvulus suggest that mice are resistant to infection when the larvae were injected subcutaneously. However, O. volvulus L3 have been shown to survive and develop in mice when implanted within diffusion chambers at rates comparable to those seen in susceptible primates” (see page 13, para. 2). Five different CC mouse strains, selected based on their diverse genetic backgrounds, were tested for susceptibility to O. volvulus and were completely resistant to the infection. This observation suggests that either mice are missing some integral factors required for parasite growth or the immune responses in mice are effective at eliminating the infection (see page 13, para. 3). Patton discloses that the S. stercoralis have demonstrated that the entire parasite life cycle will develop in NSG mice within 4-weeks.  However, given the significant difference in time that it takes for O. volvulus adults to develop (12–15 months in chimpanzees) and their size as mature adults (females are 50 cm) it is unlikely that the entire O. volvulus life cycle, including mating and development of microfilariae, will occur in NSG mice (see page 14 para 2). In view of foregoing, it is apparent that not all immunodeficient rodent such as nude mice would reach to maturity and therefore would not be a predictable animal model for drug screening.  In fact, instant specification states “prior to this disclosure the immunocompromised mouse was good f or harboring the L3 stage, but only for a limited period of time. Such a model might have been sufficient to test therapeutic agents for their ability to kill L3 larvae. However, …. the L3 larvae developed into L4 and adults when introduced into the immunocompromised rodent.” (see para. 38 of the published application). The claims broadly encompass a genetically engineered immune-compromised rodent, wherein the immunocompromised rodent has been genetically engineered to disrupt or delete genes required for wild type immune function; and nullIL2rgnull) mouse. 

    PNG
    media_image1.png
    241
    676
    media_image1.png
    Greyscale

The instant specification teaches “NSG” immunodeficient mice support complete infection and development of certain parasitic worms but not for all including not for Onchocerca volvulus (see table 1 above). There is no evidence in prior art that shows any other genetically modified rodent infected with any and all the different parasitic worm larvae as broadly embraced by the breadth of the claim would support complete infection and development of filarial parasitic worms.  One of skill in the art would have to perform undue experimentation to determine which gene to disrupt or delete wild type immune function in rodents other than NOD-SCID-IL2Ry -/ or NOD-Rag 1nullIL2rgnull mouse infected with any parasitic worm other than filarial worm selected form group Dirofilaria immitis, Strongyloides stercoralis, Loa loa and Haemonchus contortu to make and use the invention, without reasonable expectation of success. 
 In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the full scope of the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention because the art of use of any genetically modified rodent as model for infecting any worm in its life cycle for drug screening purposes in general was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 51, 53-56 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April 2016, pages 1-1, or Sjoberg et al American Journal of Tropical Medicine, 2016, 95, 5, suppl 1, abstract 1914, IDS).
	Claims are directed to a method of determining the effectiveness of a compound for treating a parasitic worm infection, comprising: infecting the immunocompromised genetically engineered immunocompromised rodent, wherein: the immunocompromised rodent has been genetically engineered to disrupt or delete genes required for wild type immune function; and wherein the immunocompromised rodent is characterized by absence of mature T and B cells and lack of functional NK cells (NGS claim 42), with a specific number of parasitic worm larvae, and  treating the infected rodent with the compound or combination of compounds to be tested; determining the number of parasitic worm larvae present in treated, infected rodent tissue samples; and comparing the number of parasitic worm 3Application No. 16/484,768 Filed: August 8, 2019 Preliminary Amendment larvae, and/or adult parasitic worms present in untreated, infected control rodent tissue samples.
Claim interpretation: In the instant case, the step of determining and comparing steps could be performed by mental step/ or by machine to count and compare the number of worms observed under microscope.  Recitation of term optionally in claims make the worm optional and therefore terms following optionally are not given any patentable weight.	
With respect to claims 51, 53-57, Sjoberg et al teach a method of microflaricidal drug screens for treating a parasitic Loa loa worm (a filarid nematode), infection comprising: 
infecting an immunocompromised genetically engineered immunocompromised NOD.SCID IL-2gc-/-(NSG) mouse, (as in claim 42), with Loa L3 stage worm for about 3-5 month (see abstract), 
 treating the infected NSG mouse with the test compound ivermectin (limitation of claims 56 and 57); 
determining the number of parasitic worm larvae present in treated, infected NSG mouse blood; and comparing the presence of  3Application No. 16/484,768Filed: August 8, 2019Preliminary Amendment worms present in untreated sample (abstract). 
Sjoberg et al teach that the NSG mice yielded an average recovery of adult worms of 33% of the initial inoculate at +5 months. IVM treatment reduced microflaraemia in these mice (abstract). Therefore, Sjoberg et al anticipates claim 51, 53-56 and 57.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) and Nelson et al (J. Exp. Med., 1991, 173, 659-663). Recitation of term optionally in claims make the worm optional and therefore terms following optionally are not given any patentable weight.
Claim interpretation: In the instant case, the step of determining and comparing steps could be performed by mental step/ or by machine to count and compare the number of worms observed under microscope.  	
With respect to claim 51, Sjoberg et al teach a method of microflaricidal drug screens for treating a parasitic Loa loa worm (a filarid nematode), infection comprising: 
infecting an immunocompromised genetically engineered immunocompromised NOD.SCID IL-2gc-/-(NSG) mouse, (as in claim 42), with Loa L3 stage worm for about 3-5 month (see abstract), 
 treating the infected NSG mouse with the test compound ivermectin (limitation of claims 56 and 57); 
determining the number of parasitic worm larvae present in treated, infected NSG mouse blood; and comparing the presence of  3Application No. 16/484,768Filed: August 8, 2019Preliminary Amendment worms present in untreated sample (abstract). 

Sjoberg et al differ from claimed invention by not disclosing tissue sample are collected from a necropsied immunocompromised mouse. 
	Before the effective filing date of instant application, Nelson et al teach the use of the immunodeficient scid mouse as a model for human lyphatic filariasis by infecting mouse with h infective L3 larvae. It is disclosed that various stages including microfilariae and adults of the worm were observed in 90% of the mice (abstract). It is disclosed that mouse is routinely necropsied and various tissue and isolated and studied for their infection status (page 660, col. 1, para. 6; col. 2, para.2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Sjoberg by isolating and analyzing the tissue from a necropsied immunocompromised mouse as suggested by Nelson, in the method for determining the effect of test compound  on infection status in different tissue of the infected immunocompromised mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to determine the effect of test compound at the site of adult worms preferentially homing in different tissue including the lymphatics system (see 660, col.2, para. 2). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported isolating tissue sample from a necropsied immunocompromised mouse in order to determine the extent of homing of worm in different tissues and histopathological changes in infected immunocompromised mouse as evident from the teaching of Nelson. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 51, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) and Nelson et al (J. Exp. Med., 1991, 173, 659-663) as applied above and further in view of Crisford et al (PLOS neglected tropical disease, 9, 10, 2015, e0004062, page 1-20) or Merial  (WO 2016/161369, EFD 2/4/2015). 
Th teaching of Sjoberg and Nelson have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing parasiticidal compound is emodepside.
Before the effective filing date of instant application, Crisford et al teach emodepside is a cyclooctadepsipeptide used in for the treatment of nematode infections. The compound inhibits nematode development and impairs the neuromuscular function of the nematode. It is in particular toxic to adult filarial worms (abstract page 2, para. 1). Merial discloses the use of ivermectin alone and in combination with emodepside against Dirofilaria immitis (page 39 page  40, lines 1-6)
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Sjoberg by substituting the one test compound (ivermectin) with another potential test compound (emodepside alone or in combination of IVR) as suggested by Crisford or Merial, in the method for determining the effect of test compound  on infection status of the infected immunocompromised mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to determine the effect of different test compound alone or in combination in treating worm infection. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported use of ivermectin and/or emodepside as evident from the teaching of Crisford/ Merial. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
Keiser et al (Parasite & Vectors, vol. 9, 1, 2016, 1-10, IDS) teach a method for determining the effectiveness of a compound against intestinal nematodes. The method involves (a) infecting a rodent with parasitic worm larvae; (b) treating the infected rodent with a compound to be tested; and (c) necropsying the rodent and determining the number of parasitic worms present in a rodent tissue, namely the intestine. During the infection the rodent is treated with dexamethasone to suppress the immune system. The rodent is a mouse. It is noted that untreated but infected control mice were used to evaluate the drug efficacy observed (page 3, col. 2, lines 16-42; page. 6, col. 1, lines 6 - col. 2, lines 9; table 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632